


Exhibit 10.1
THE ALTRIA GROUP, INC.
2010 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT FOR ALTRIA GROUP, INC. COMMON STOCK
(January 28, 2015)


ALTRIA GROUP, INC. (the "Company"), a Virginia corporation, hereby grants to the
employee identified in the 2015 Stock Award section of the Award Statement (the
"Employee") under the Altria Group, Inc. 2010 Performance Incentive Plan (the
"Plan") a Restricted Stock Unit Award (the "Award") dated January 28, 2015 (the
“Award Date”), with respect to the number of shares of the Common Stock of the
Company (the "Common Stock") set forth in the 2015 Stock Award section of the
Award Statement (the "RSUs"), all in accordance with and subject to the
following terms and conditions of this Restricted Stock Unit Agreement (the
“Agreement”):


1.Condition to Award. As applicable and in the sole discretion of the Company or
its delegate, this Award may be contingent on, and in consideration of, the
execution of a Confidentiality and Non- Competition Agreement by the Employee.
In the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee prior to issuance of the Award. If the Employee does not execute the
Confidentiality and Non- Competition Agreement within a reasonable time frame
established by the Company or its delegate, but no later than 90 days after the
Award Date, this Agreement will be null and void with respect to the Employee
and the Employee will forfeit any and all rights to the Award.


2.Restrictions. Subject to Section 1 above and Section 3 below, the restrictions
on the RSUs shall lapse and the RSUs shall vest on the vesting date set forth in
the 2015 Stock Award section of the Award Statement (the "Vesting Date"),
provided that the Employee remains an employee of the Company (or a subsidiary
or affiliate) during the entire period commencing on the Award Date and ending
on the Vesting Date.


3.Termination of Employment Before Vesting Date. In the event of the termination
of the Employee's employment with the Company (and with all subsidiaries and
affiliates of the Company) prior to the Vesting Date due to death, Disability or
Normal Retirement, the restrictions on the RSUs shall lapse and the RSUs shall
become fully vested on the date of such termination of employment.


If the Employee's employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the RSUs immediately after termination of employment.
Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
RSUs.


4.Voting and Dividend Rights. The Employee does not have the right to vote the
RSUs or receive dividends prior to the date, if any, that the shares of Common
Stock underlying the RSUs are paid to the Employee pursuant to the terms hereof.
However, unless otherwise determined by the Compensation Committee, the Employee
shall receive cash payments (less applicable withholding taxes) in lieu of
dividends otherwise payable with respect to shares of Common Stock equal in
number to the RSUs that have not been forfeited, as such dividends are paid.


5.Transfer Restrictions. This Award and the RSUs are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the RSUs shall be forfeited. These restrictions shall
not apply, however, to any payments received pursuant to Section 8 below. If the
Employee is a resident of Canada, the Employee acknowledges that the shares of
Common Stock that the Employee receives on the Vesting Date are subject to a
restriction on the first trade under Canadian securities laws. As a result, the



--------------------------------------------------------------------------------




Employee acknowledges that any first trade of such shares of Common Stock must
be made (i) through an exchange, or a market, outside of Canada, (ii) to a
person or company outside of Canada or (iii) otherwise in compliance with
applicable Canadian securities laws.


6.Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting, or payment of
this Award, as the case may be, by deducting the number of RSUs having an
aggregate value equal to the amount of withholding taxes due from the total
number of RSUs awarded, vested, paid, or otherwise becoming subject to current
taxation. The Company is also authorized to satisfy the actual withholding taxes
arising from the granting or vesting of this Award, or hypothetical withholding
tax amounts if the Employee is covered under a Company tax equalization policy,
as the case may be, by the remittance of the required amounts from any proceeds
realized upon the open-market sale of the Common Stock received in payment of
vested RSUs by the Employee. RSUs deducted from this Award in satisfaction of
actual minimum statutory withholding tax requirements shall be valued at the
Fair Market Value of the Common Stock received in payment of vested RSUs on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Employee under applicable tax laws.


7.Death of Employee. If any of the RSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested RSUs shall be
registered in the name of the estate of the Employee except that, to the extent
permitted by the Compensation Committee, if the Company shall have received in
writing a beneficiary designation, the Common Stock shall be registered in the
name of the designated beneficiary.


8.Payment of RSUs. The RSUs granted pursuant to this Award represent an unfunded
and unsecured promise of the Company to issue to the Employee, on or as soon as
practicable after the date the RSUs become fully vested pursuant to Section 2 or
3 and otherwise subject to the terms of this Agreement, the value of the number
of shares of the Common Stock underlying the RSUs. Except as otherwise expressly
provided in the 2015 Stock Award section of the Award Statement and subject to
the terms of this Agreement, such issuance shall be made to the Employee (or, in
the event of his or her death to the Employee’s estate or beneficiary as
provided above) in the form of Common Stock as soon as practicable following the
full vesting of the RSUs pursuant to Section 2 or 3.


9.Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee will become eligible for Normal Retirement (a) for
RSUs with a Vesting Date between January 1 and March 15, before the calendar
year preceding the Vesting Date and (b) for RSUs with a Vesting Date after March
15, before the calendar year in which such Vesting Date occurs, then the RSUs
will be subject to the following provisions. If the Employee is a “specified
employee” within the meaning of section 409A of the Internal Revenue Code and
the regulations thereunder (“Code section 409A”), any payment of RSUs under
Section 8 that is on account of his separation from service shall be delayed
until six months following such separation from service. In the event of a
“Change in Control” under section 6(b) of the Plan that is not also a “change in
control event” with the meaning of Treas. Reg. §1.409A- 3(i)(5)(i), the RSUs
shall become fully vested pursuant to section 6(a) of the Plan, but shall not be
paid upon such Change in Control as provided by section 6(a) of the Plan, and
shall instead be paid at the time the RSUs would otherwise be paid pursuant to
this Agreement. References to termination of employment and separation from
service in this Agreement shall be interpreted as references to a separation
from service, within the meaning of Code section 409A, with the Company and all
of its subsidiaries and affiliates treated as a single employer under Code
section 409A. This Agreement shall be construed in a manner consistent with Code
section 409A.


10.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of a
restatement of the Company’s financial statements, an Employee has received
greater compensation in connection with the Award than would been received
absent the incorrect financial statements, the Board or Committee, in its
discretion, may take such action with respect to this Award as it deems
necessary or appropriate to address the events that gave rise to the restatement
and to prevent its recurrence. Such action may include, to the extent permitted
by applicable law, causing



2

--------------------------------------------------------------------------------




the full or partial cancellation of this Award and, with respect to RSUs that
have vested, requiring the Employee to repay to the Company the full or partial
Fair Market Value of the Award determined at the time of vesting, and the
Employee agrees by accepting this Award that the Board or Committee may make
such a cancellation, impose such a repayment obligation, or take other necessary
or appropriate actions in such circumstances.


11.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan. Subject to the provisions
of section 6(a) of the Plan, in the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of payment in Common Stock,
and to determine whether continued employment with any entity resulting from
such a transaction will or will not be treated as continued employment with the
Company or any subsidiary or affiliate, in each case subject to any Board or
Compensation Committee action specifically addressing any such adjustments, cash
payments, or continued employment treatment.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
and (b) the term “Normal Retirement” means retirement from active employment
with the Company and any subsidiary or affiliate of the Company following
attainment of both age 65 and completion of five years of service with the
Company, its subsidiaries, and its affiliates. Generally, for purposes of this
Agreement, (x) a “subsidiary” includes only any company in which the Company,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate.


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of January 28, 2015.




 
ALTRIA GROUP, INC.
 






 
 
By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary




3